Citation Nr: 0521411	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ruptured right 
eardrum.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back pain.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran retired from active military service in October 
1983 after serving 20 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A Notice of Disagreement was received in March 
2003.  A Statement of the Case was issued in June 2003.  A 
timely appeal was received in July 2003.  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO 
in May 2005.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
sustained a rupture of his right eardrum during service.

2.  The medical evidence does not show that the veteran was 
treated for a bilateral shoulder condition in service, or 
that he currently has a bilateral shoulder condition. 

3.  The medical evidence does not show that the veteran had 
hypertension while in service or within one year after 
separation for service, or that he has a current diagnosis 
for hypertension for which he takes medication.

4.  The medical evidence does not show that the veteran's 
current low back pain is related to his military service.

5.  The medical evidence does not show that the veteran was 
treated for or diagnosed to have hepatitis C in service, or 
that he currently is diagnosed to have hepatitis C.


CONCLUSIONS OF LAW

1.  Service connection for ruptured right eardrum is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2004).

2.  Service connection for a bilateral shoulder condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2004).

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310  (2004).

4.  Service connection for low back pain is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).

5.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notices were provided to the 
veteran in September 2002 and November 2002, prior to the 
initial AOJ decision.  Subsequent VCAA notice was sent to the 
veteran in November 2003.  These letters advised the veteran 
of the first, second and third elements required by the 
Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The Statement of the 
Case and Supplemental Statements of the Case also notified 
the veteran of the specific reasons why these particular 
claims were denied, and the information and evidence needed 
to substantiate the claims. 

Although the VCAA notice letters provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, when read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim, or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  There was 
a question whether VA has all of the veteran's service 
medical records.  Service medical records received from the 
National Personnel Records Center are from 1972 to the 
veteran's separation in 1983.  In addition, the veteran 
obtained and submitted service medical records from February 
1961 through May 1969.  These medical records cover the 
entire period of the veteran's service.  The Board finds, 
therefore, that all of the veteran's service medical records 
are available for review.  VA outpatient records are in the 
file for treatment from December 2002 through January 2003.  
The veteran has provided private treatment records for May 
2002 through November 2002.  To the extent he has alleged the 
existence of other medical records for treatment of his 
claimed conditions, he has been asked multiple times to 
complete releases for all private medical providers but he 
has not done so.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided a VA examination for his claim of 
service connection for low back pain in August 2003.  

He was not, however, provided VA examinations in connection 
with the service connection claims for a ruptured right 
eardrum, bilateral shoulder condition, hypertension and 
hepatitis C.  However, examinations are not needed because 
there is no competent evidence that these conditions may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses for these 
conditions and, although the veteran has alleged a continuity 
of symptomatology since his separation of service, no medical 
records were provided to support his claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed conditions and the veteran's military 
service, VA examinations are not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.




II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a degree 
of 10 percent within one year after service (with a few 
exceptions) must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  

Ruptured Right Eardrum

The veteran claims that he was treated for an ear infection 
while stationed in Alconbury, England, and at his exit 
physical it was discovered that the eardrum in his right ear 
was ruptured.  

A review of the service medical records reveals that in 
December 1965 the veteran was diagnosed to have otitis 
externa.  In July 1966, he was cleared for isolated duty.  In 
March 1976, the veteran was treated for an earache but the 
specific ear was not indicated.  The veteran was treated in 
September 1977 for a cold and a blocked ear.  Physical 
examination showed that his right ear was blocked with 
cerumen.  In August 1983, the veteran reported with ear 
soreness.  Physical examination revealed that the veteran had 
a perforation of the left tympanic membrane, but the right 
tympanic membrane was within normal limits.  

In the February 2003 rating decision, the RO granted the 
veteran service connection for perforation of the left 
eardrum.  It is clear from the veteran's testimony and the 
service medical records that it was the left eardrum that was 
found ruptured, not the right eardrum.  There is no evidence 
that the right eardrum was ruptured in service.  Service 
connection is, therefore, not warranted, and the veteran's 
appeal is denied.

Bilateral Shoulder Condition

The veteran claims that he has a bilateral shoulder condition 
as the result of being a "weapons man" for 20 years in 
service.  He testified that he had to load bombs on B-52 
bombers and that he believes this caused a lot of his 
shoulder problems.

Although the veteran testified that he was treated in sick 
call for complaints related to his claimed bilateral shoulder 
condition, the service medical records are silent for any 
complaints of or treatment for any shoulder condition.  
Significantly, at his separation examination in January 1983, 
the veteran did not report having any painful or "trick" 
shoulder.  In addition, upon physical examination, no finding 
of any bilateral shoulder condition was made.  

In addition, the current treatment records, whether VA or 
private, do not indicate that the veteran is currently 
diagnosed to have a bilateral shoulder condition.  Without 
evidence of an in-service injury and a current disability, 
service connection is not warranted.  The veteran's appeal 
is, therefore, denied.

Hypertension

The veteran claims that he was diagnosed to have hypertension 
several years after service and that he currently takes 
medication to control it.

The service medical records show systolic pressure readings 
ranging from 112 to 136, and diastolic pressure readings from 
70 to 82.  VA regulations define hypertension as a pattern of 
sustained elevated blood pressure readings, shown on 
different days, of diastolic pressure of predominately 90 or 
more, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or more with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1.  Since the veteran's blood 
pressure readings during his military service remained within 
normal limits, in that all diastolic pressures were less than 
90 and all systolic pressures were less than 160, it cannot 
be said that he had a pattern of sustained elevated blood 
pressure readings during service, as required for diagnosis 
of hypertension.

In addition, none of the current treatment records, either VA 
or private, indicate that the veteran is diagnosed to have 
hypertension, or that he is taking medication to control 
hypertension.  Without evidence of hypertension in service or 
within one year after service, and without evidence of a 
current disability, service connection is not warranted.  The 
veteran's appeal is, therefore, denied.

Low Back Pain

The veteran claims that that he has chronic low back pain 
related to heavy lifting during service.  

Service medical records reveal only one treatment record for 
complaints of low back pain.  In July 1983, the veteran was 
seen in sick call for complaints of low back pain for two 
days.  On physical examination, he had pain on flexion of 
back on 15 degrees.  The diagnosis was lumbar myositis.  
There are no other records for treatment related to 
complaints of low back pain.  Physical examinations in 
January 1969, April 1972, May 1980 and August 1983 are silent 
as to any complaints or findings of low back pain.  

Current treatment records show complaints of low back pain 
but do not show the diagnosis of an actual condition.  VA 
treatment records show that the veteran was seen for an Agent 
Orange examination in December 2002.  At that examination, 
the veteran reported having chronic low back pain since 1975 
after heavy lifting, he was treated with painkillers and 
muscle relaxants, and he now has constant daily pain in the 
lower back.  Review of systems shows the veteran had joint 
pain particularly in the low back.  The impression was 
chronic low back pain.  

Private treatment records from May 2002 through November 2002 
show a finding of low back pain on palpitation in October 
2002, but no actual diagnosis was made.  This is the only 
mention of low back pain in these treatment records.

The veteran underwent VA examination for his low back pain in 
August 2003.  The examiner reviewed the claims file and 
physically examined the veteran.  At the examination, the 
veteran stated his back pain began in 1964 with lifting heavy 
objects.  He denied a history of specific back injury.  The 
veteran described his back pain as a daily aching below the 
belt line in the middle but not radiating.  He reported the 
intensity varies from 4 to 6 out of a scale of 1 to 10.  He 
reported he takes no medications for his low back pain.  On 
physical examination, the veteran's range of motion on 
flexion was 0 to 80 out of 90 degrees, extension was 0 to 20 
out of 30 degrees, lateral flexion was 0 to 30 out of 30 
degrees bilaterally, and rotation was 0 to 30 out of 30 
degrees bilaterally.  The spine was painful at extremes of 
flexion and extension.  The diagnosis was lumbar strain.  The 
examiner opined that, given the single treatment received in 
service and the lack of post-service treatment records 
showing the veteran has persistent back pain, it is less 
likely than not the veteran's current problem with back pain 
is related to his military service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current low back pain is related to his military 
service.  The service medical records only show one instance 
of treatment for low back pain in 20 years of service.  At 
his separation examination in August 1983 he did not complain 
of having chronic low back pain, nor did the examiner make 
any finding.  There is no record of treatment for low back 
pain until October 2002, more than 19 years after service.  
The VA examiner opined, based upon these facts, that it is 
less likely than not that the veteran's current low back pain 
is related to his military service.  The Board has no reason 
to disregard the VA examiner's nexus opinion.  The Board 
finds, therefore, that the veteran's current low back pain is 
not related to his military service.  Service connection is, 
therefore, not warranted, and the veteran's appeal is denied.  

Hepatitis C

The veteran claims he currently has hepatitis C that is 
related to his military service.

Service medical records do not reveal that the veteran was 
diagnosed to have hepatitis C during his military service.  
On one occasion in June 1982, the veteran was seen in sick 
call for complaints of chest pain, usually when his stomach 
is empty.  The veteran reported that eating food or taking 
Maalox sometimes helped.  Physical examination showed slight 
tenderness in the upper abdominal quadrant especially in the 
epigastrium.  The assessment was pancreatitis and 
hyperacidity.  Testing was performed.  All lab work was 
within normal limits, including amylase and enzymes.  The 
final diagnosis was hyperacidity.  

The private treatment records from May 2002 through November 
2002 reveal that the veteran was diagnosed to have cirrhosis 
of the liver and varices of the esophagus in May 2002.  Lab 
reports show the SGOT (AST) and the SGPT (ALT) levels to be 
within normal limits.

VA treatment record show that, at an Agent Orange 
examination, the veteran reported having been diagnosed with 
cirrhosis in May during an evaluation for vomiting blood.  He 
was diagnosed by upper GI endoscopy to have esophageal 
varices.  He stated that he drank heavily until the vomiting 
of blood.  The impression was cirrhosis complicated by 
esophageal varices.  

The medical evidence does not show that the veteran was 
diagnosed to have hepatitis C in service or within one year 
following his separation from service; nor does it show the 
veteran has a current diagnosis of hepatitis C.  Service 
connection is, therefore, not warranted, and the veteran's 
appeal is denied.


ORDER

1.  Entitlement to service connection for ruptured right 
eardrum is denied.

2.  Entitlement to service connection for a bilateral 
shoulder condition is denied.

3.  Entitlement to service connection for hypertension is 
denied.

4.  Entitlement to service connection for a low back pain is 
denied.

5.  Entitlement to service connection for hepatitis C is 
denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for service 
connection for a skin condition.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The service medical records show that the veteran was treated 
in November 1977 for a rash on his right and left sides and 
back area.  He had a rash on his right anterior flank with 
multiple smaller pink, ovoid, scaly lesions scattered on his 
trunk.  The rash was diagnosed to be pityriasis rosea.  A 
January 1978 treatment record indicates that the pityriasis 
rosea was resolving.  No finding was made of a skin condition 
on the veteran's separation examination in August 1983.

The veteran testified at his hearing before the Board that he 
has continued to have problems with itching and irritation of 
the skin on his back, shoulders and upper arms, mostly during 
the summer or when he has contact with starch.  Since service 
he has been treating this condition with over-the-counter 
medications.  

The Board believes that the veteran should be afforded a VA 
examination to determine any current skin condition he may 
have and for an opinion as to whether it is related to the 
November 1977 treatment for pityriasis rosea.  

Since the veteran testified that his skin condition is 
exacerbated during the summer, all efforts should be made to 
schedule the VA examination during that period of time when 
he is more likely to experience a flare up of his skin 
condition.  See Ardison v. Brown, 6 Vet. App. 405 (VA 
examination inadequate because it was not performed during a 
time when the veteran's tinia pedis was active.)

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a VA skin 
examination.  The examination should be scheduled 
during a period of claimed exacerbation, which the 
veteran indicated occurred during the summer 
months.  The claims file should be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file, the examiner should 
provide a diagnosis of the veteran's skin 
condition, if any, and render an opinion as to 
whether it is at least as likely as not (i.e., at 
least a 50 percent probability) that this skin 
condition is related to disease or injury incurred 
during service.  In conducting the examination, the 
examiner is specifically directed to the November 
1997 and January 1978 treatment records in the 
veteran's service medical records documenting 
diagnosis of and treatment for pityriasis rosea.

2.  Then, after ensuring the VA examination report 
is complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claim.  
If such action does not resolve the claim, a 
supplemental statement of the case (SSOC) should be 
issued to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


